Order entered January ~ 2013




                                           In The
                                Court of ppeaI
                         ifth istritt of gexa at aIla
                                   Nos. 05-12-00261-CR
                                     05-12-00738-CR
                                     05-12-00739-CR

                           ERICH DOUGLAS LEE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. Fll-41203-H

                                         ORDER

      Before the Court is the State’s second motion for extension of time to file its brief. We

GRANT the motion. The time to file the State’s brief is extended to January 9, 2013. We

ORDER the State’s brief tendered on January 9,               of the     of this order.




                                                                JUSTICE